*691DISSENTING OPINION OP
PETERS, C. J.
I respectfully dissent from so much of the foregoing opinion as holds in effect that the failure of the appellant, Solomon Lalakea, to give the Laupahoehoe Sugar Company, the prevailing party below, actual notice of the appeal within five days of the rendition of the decree and within like time to serve a copy of such notice of appeal upon Hannah Makainai, a nonappealing party against whom with the appellant said decree had been rendered, was not jurisdictional as to the parties appellee but merely an irregularity to be visited by such penalty as the court in its discretion might determine.
In my opinion the term “notice of appeal” as employed in section 2508, K. L. 1915, is an appeal of which actual notice has been given the appellee within five days of the rendition of the decree from which the appeal is taken. The statute requires that there be filed by an appellant a “notice of appeal” and not merely an “appeal” by constructive notice of which the appellee by virtue of the act of filing is bound. Notice imports knowledge. Knowledge by whom? Obviously the person primarily affected by the appeal, viz., the appellee. If the court were alone to be considered an appeal would be in itself sufficient notice to it. This is consonant with the general rule that all parties appellee should be cited upon an appeal and that the appellee have “notice” that an appeal is being or has been taken so that he may refrain or desist from taking steps for the enforcement of the decree which the appeal duly perfected stays pending such appeal. Constructive notice is a creature of statute. I know of no law that binds parties to litigation in the circuit courts to constructive notice of the existence or contents of papers by the mere act of their being filed in the clerk’s office. Had the legislature intended that an appellee be bound by constructive notice of the appeal taken by the appellant the mere requirement that an *692“appeal” be filed within five days would have been sufficient. The Laupahoehoe Sugar Company, in whose favor the decree was entered below, did not receive actual notice of the appeal until the sixth day after the rendition of the decree from which the appeal was taken. This was too late.
The decree from which Solomon Lalakea attempted to appeal was against both him and one Hannah Makainai, another respondent. Hannah Makainai did not appeal. Ordinarily where a joint decree is rendered against two or more persons all must join in the appeal. Where less than all of those' adversely affected seek to appeal a severance must be effected. Section 2508A, R. L. 1915, provides the method of severance. It provides that the appellant serve a copy of his notice of appeal upon non-appealing parties. Under the provisions of section 2508A it was therefore obligatory upon Lalakea to serve a copy of his notice of appeal upon Hannah Makainai. This he has absolutely failed to do. Sections 2508 and 2508A are in pari materia and must be construed together. Section 2508 and not section 2508A describes the method of appeal. Section 2508A refers simply to the method of acquiring jurisdiction of a nonappealing party in the event of a severance. If my interpretation of section 2508 is correct, to the effect that actual notice of the taking of the appeal must be given the appellee prior to the expiration of the five days’ limitation prescribed by statute, then the specific method of securing a severance, that is, by service of a copy of the notice of appeal upon the nonappealing party, must be accomplished within the same time limitation. The motion of the Laupahoehoe Sugar Company should be granted and the appeal dismissed.